Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1839
                        Lower Tribunal No. 16-6318
                           ________________


                      Sanibel Realty Trust, LLC,
                                  Appellant,

                                     vs.

                         U.S. Bank, N.A., etc.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Wesoloski Carlson, P.A., and Erik D. Wesoloski, for appellant.

      Akerman LLP, and Nancy M. Wallace (Tallahassee) and William P.
Heller (Fort Lauderdale) and Eric M. Levine (West Palm Beach); Fidelity
National Law Group and Michele A. Cavallaro (Fort Lauderdale), for
appellee.

Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.